Citation Nr: 0319647	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear 
condition.

2.  Evaluation of postoperative left ankle instability, rated 
as noncompensable prior to January 29, 1998.

3.  Evaluation of postoperative left ankle instability, 
currently rated as 10 percent disabling.  

4.  Evaluation of right thumb ligament repair, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the issue of an earlier effective date 
for the assignment of a 10 percent evaluation for left ankle 
instability was also perfected for appeal.  However, as the 
veteran perfected his appeal with regard to the original 
assigned disability evaluation for his left ankle 
instability, the Board, under Fenderson v. West, 12 Vet. App. 
119 (1999), is obligated to discuss the possibility of 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  As such, the issue 
of an earlier effective date for the assignment of a 10 
percent disability evaluation is essentially subsumed by the 
Board's obligation under Fenderson in the instant case. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000).  The Board's ability to develop and cure 
defects has been limited.  Disabled American Veterans v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  There has been no VCAA letter 
issued with regard to the veteran's claim from the RO and the 
Board has been prohibited from curing this defect.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and the recent Court 
decisions, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  

The Board further notes that the last comprehensive VA 
examination afforded the veteran with regard to his right 
thumb and left ankle conditions occurred in August 1996.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must be 
issued.

2.  The veteran is informed that if he 
has evidence relating a right ear 
disorder to service, he must submit that 
evidence.  He is further informed that if 
there is evidence disclosing the degree 
of impairment associated with the right 
thumb or left ankle, such evidence must 
be submitted. 

If upon completion of the above action the claim remains 
denied, the case should be returned for further 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




